    Case 1:18-cr-00799-KMW Document 216 Filed 06/01/20 Page 1 of 1




                                            June 1, 2020


The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re: United States v. Bingqin Yang, et al.
                    18 CR 799 (KMW)

Dear Judge Wood:

       I write to request that the Court approve a bail modification to permit the
Defendant Bingqin Yang to leave home for two hours, twice per week, to purchase
food and necessary toiletries and hygiene supplies. Presently, Mr. Yang is under home
incarceration, and I am informed by Pretrial Services Officer Ashley Cosme that such
permissions can only be granted by the Court. Assistant United States Attorney
Sebastian Swett does not oppose the application.

        The two-hour out period is reasonably sufficient for him to purchase
necessities, given the possibility of lines or entry restrictions in NYC retail
establishments. Furthermore, Mr. Yang will wear mask and gloves, and maintain
proper social distancing while outside the home. A precise schedule of these period
will be worked out in consultation with Pretrial should the Court approve it.

       I therefore respectfully request that the application be granted.


                                            Sincerely,



                                            David Wikstrom
